             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 1 of 19



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  DELMAN AMARILDO FUENTES,
  individually and on behalf of others similarly
  situated,
                                                                      COMPLAINT
                                     Plaintiff,

                    -against-                                COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  HIGHGATE CLEANERS INC. (D/B/A
  HIGHGATE CLEANERS), SUK SANG                                           ECF Case
  YOON, and EUN JU YOON,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Delman Amarildo Fuentes (“Plaintiff Fuentes” or “Mr. Fuentes”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Highgate Cleaners Inc. (d/b/a

 Highgate Cleaners), (“Defendant Corporation”), Suk Sang Yoon and Eun Ju Yoon, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Fuentes is a former employee of Defendants Highgate Cleaners Inc. (d/b/a

Highgate Cleaners), Suk Sang Yoon, and Eun Ju Yoon.

       2.        Defendants own, operate, or control a dry cleaner, located at 190 East 95th Street,

New York, New York, 10128 under the name “Highgate Cleaners”.
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 2 of 19



       3.      Upon information and belief, individual Defendants Suk Sang Yoon and Eun Ju

Yoon, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the dry cleaners as a joint or unified enterprise.

       4.      Plaintiff Fuentes was employed as a counter worker at the dry cleaners located at 190

East 95th Street, New York, New York, 10128.

       5.      At all times relevant to this Complaint, Plaintiff Fuentes worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Fuentes appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Fuentes to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Fuentes and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Fuentes now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                   -2-
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 3 of 19



       10.     Plaintiff Fuentes seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Fuentes’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operated a dry cleaners located in this district. Further, Plaintiff Fuentes was employed by

Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       13.     Plaintiff Delman Amarildo Fuentes (“Plaintiff Fuentes” or “Mr. Fuentes”) is an

adult individual residing in Bronx County, New York.

       14.     Plaintiff Fuentes was employed by Defendants at Highgate Cleaners from

approximately 2008 until on or about March 19, 2020.

       15.     Plaintiff Fuentes consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants




                                                  -3-
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 4 of 19



       16.     At all relevant times, Defendants owned, operated, or controlled a dry cleaner, located

at 190 East 95th Street, New York, New York, 10128 under the name “Highgate Cleaners”.

       17.     Upon information and belief, Highgate Cleaners Inc. (d/b/a Highgate Cleaners) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 190 East 95th Street, New York,

New York, 10128.

       18.     Defendant Suk Sang Yoon is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Suk Sang Yoon is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Suk

Sang Yoon possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. She determines

the wages and compensation of the employees of Defendants, including Plaintiff Fuentes, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       19.     Defendant Eun Ju Yoon is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Eun Ju Yoon is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Eun Ju Yoon

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Fuentes, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                  -4-
                Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 5 of 19



                                      FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          20.     Defendants operate a dry cleaner located in the Upper East Side section of Manhattan

in New York City.

          21.     Individual Defendants, Suk Sang Yoon and Eun Ju Yoon, possess operational control

over Defendant Corporation, possess ownership interests in Defendant Corporation, and control

significant functions of Defendant Corporation.

          22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          23.     Each Defendant possessed substantial control over Plaintiff Fuentes’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Fuentes, and all similarly situated individuals,

referred to herein.

          24.     Defendants jointly employed Plaintiff Fuentes (and all similarly situated employees)

and are Plaintiff Fuentes’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          25.     In the alternative, Defendants constitute a single employer of Plaintiff Fuentes and/or

similarly situated individuals.

          26.     Upon information and belief, Individual Defendants Suk Sang Yoon and Eun Ju

Yoon operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:




                                                    -5-
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 6 of 19



              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Fuentes’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Fuentes, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Fuentes’s services.

       28.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -6-
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 7 of 19



       29.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the dry

cleaners on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       30.       Plaintiff Fuentes is a former employee of Defendants who was employed as a counter

worker.

       31.       Plaintiff Fuentes seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Delman Amarildo Fuentes

       32.       Plaintiff Fuentes was employed by Defendants from approximately 2008 until on or

about March 19, 2020.

       33.       Defendants employed Plaintiff Fuentes as a counter worker.

       34.       Plaintiff Fuentes regularly handled goods in interstate commerce, such as dry-

cleaning supplies and other supplies produced outside the State of New York.

       35.       Plaintiff Fuentes’s work duties required neither discretion nor independent judgment.

       36.       From approximately May 2014 until on or about June 2018, Plaintiff Fuentes worked

from approximately 6:30 a.m. until on or about 7:00 p.m., Mondays through Fridays and from

approximately 8:00 a.m. until on or about 5:00 p.m., Saturdays (typically 71.5 hours per week).

       37.       From approximately June 2018 until on or about December 2019, Plaintiff Fuentes

worked from approximately 7:30 a.m. until on or about 6:30 p.m., Mondays through Fridays

(typically 55 hours per week).




                                                   -7-
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 8 of 19



       38.     From approximately January 2020 until on or about March 19, 2020, Plaintiff Fuentes

worked from approximately 7:30 a.m. until on or about 6:30 p.m., Monday through Thursday

(typically 44 hours per week).

       39.     Throughout his employment, Defendants paid Plaintiff Fuentes his wages in cash.

       40.     From approximately May 2014 until on or about June 2018, Defendants paid Plaintiff

Fuentes a fixed salary of $750 per week.

       41.     From approximately June 2018 until on or about December 2019, Defendants paid

Plaintiff Fuentes a fixed salary of $850 per week.

       42.     From approximately January 2020 until on or about March 19, 2020, Defendants paid

Plaintiff Fuentes $15.00 per hour.

       43.     Plaintiff Fuentes’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       44.     For example, from approximately May 2014 until on or about June 2018, Defendants

required Plaintiff Fuentes to start working 30 minutes prior to his scheduled start time every day,

and did not pay him for the additional time he worked.

       45.     Defendants never granted Plaintiff Fuentes any breaks or meal periods of any kind.

       46.     Plaintiff Fuentes was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     Defendants did not provide Plaintiff Fuentes an accurate statement of wages, as

required by NYLL 195(3).

      48.      In fact, Defendants adjusted Plaintiff Fuentes’s paystubs so that they reflected

inaccurate wages and hours worked.



                                                 -8-
            Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 9 of 19



      49.      Defendants did not give any notice to Plaintiff Fuentes, in English and in Spanish

(Plaintiff Fuentes’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      50.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Fuentes (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      51.      Plaintiff Fuentes was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      52.      Defendants’ pay practices resulted in Plaintiff Fuentes not receiving payment for all

his hours worked, and resulted in Plaintiff Fuentes’s effective rate of pay falling below the required

minimum wage rate.

      53.      Defendants habitually required Plaintiff Fuentes to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      54.      Defendants    willfully   disregarded    and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      55.      Defendants paid Plaintiff Fuentes his wages in cash.

      56.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.



                                                  -9-
            Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 10 of 19



      57.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Fuentes (and similarly situated individuals) worked,

and to avoid paying Plaintiff Fuentes properly for his full hours worked.

      58.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      59.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Fuentes and other similarly situated former workers.

      60.      Defendants failed to provide Plaintiff Fuentes and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      61.      Defendants failed to provide Plaintiff Fuentes and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 10 -
            Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 11 of 19



                            FLSA COLLECTIVE ACTION CLAIMS

      62.       Plaintiff Fuentes brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      63.      At all relevant times, Plaintiff Fuentes and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      64.      The claims of Plaintiff Fuentes stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      65.      Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.

      66.      At all times relevant to this action, Defendants were Plaintiff Fuentes’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Fuentes (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.



                                                 - 11 -
                Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 12 of 19



      67.          At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      68.          Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          69.      Defendants failed to pay Plaintiff Fuentes (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      70.          Defendants’ failure to pay Plaintiff Fuentes (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      71.          Plaintiff Fuentes (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                      SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      72.          Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.

      73.          Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Fuentes (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      74.          Defendants’ failure to pay Plaintiff Fuentes (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      75.          Plaintiff Fuentes (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                     - 12 -
            Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 13 of 19



                                  THIRD CAUSE OF ACTION

                 VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      76.      Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.

      77.      At all times relevant to this action, Defendants were Plaintiff Fuentes’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Fuentes, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      78.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Fuentes less than the minimum wage.

      79.      Defendants’ failure to pay Plaintiff Fuentes the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      80.      Plaintiff Fuentes was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      81.      Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Fuentes overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.




                                                - 13 -
            Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 14 of 19



      83.      Defendants’ failure to pay Plaintiff Fuentes overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      84.      Plaintiff Fuentes was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      85.       Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      Defendants failed to provide Plaintiff Fuentes with a written notice, in English and in

Spanish (Plaintiff Fuentes’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      87.      Defendants are liable to Plaintiff Fuentes in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      88.       Plaintiff Fuentes repeats and realleges all paragraphs above as though fully set forth

herein.



                                                  - 14 -
             Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 15 of 19



      89.         With each payment of wages, Defendants failed to provide Plaintiff Fuentes with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      90.         Defendants are liable to Plaintiff Fuentes in the amount of $5,000, together with costs

and attorneys’ fees.




                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Fuentes respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Fuentes and the FLSA Class

 members;

            (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Fuentes and the FLSA Class members;



                                                    - 15 -
         Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 16 of 19



       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Fuentes’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Fuentes and the FLSA Class members;

       (f)     Awarding Plaintiff Fuentes and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Fuentes and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Fuentes;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Fuentes;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Fuentes’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Fuentes;

       (l)     Awarding Plaintiff Fuentes damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as



                                              - 16 -
         Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 17 of 19



applicable

       (m)     Awarding Plaintiff Fuentes damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Fuentes liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Fuentes and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Fuentes and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Fuentes demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 20, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 17 -
Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 18 of 19



                                      Attorneys for Plaintiff




                             - 18 -
Case 1:20-cv-03925-MKV Document 1 Filed 05/20/20 Page 19 of 19
